                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


UNITED STATES OF AMERICA,

v.                                             Case No. 3:18-cr-179-J-32MCR

JAMES THOMAS BUTLER, II.



                                   ORDER

      This case is before the Court on Defendant James Thomas Butler, II’s

Second Motion to Suppress. (Doc. 72). On February 13, 2020, the assigned

United States Magistrate Judge issued a Report and Recommendation (Doc. 86)

recommending that Butler’s Second Motion to Suppress be denied. Butler filed

objections to the Report and Recommendation, (Doc. 87), to which the

Government responded, (Doc. 88).

      While the Court is adopting the Report and Recommendation, it writes

separately to state that, although law enforcement’s actions were not

unconstitutional, it would have been far better practice to get a warrant to

forensically search Butler’s cell phone.

      In denying Butler’s first motion to suppress, this Court found that Butler

voluntarily gave FBI agents his cell phones and consented to their search.

(Docs. 56; 66). In his Second Motion to Suppress, Butler argues that “[t]here is
no reasonable explanation as to why law enforcement could not have sought to

obtain a search warrant to forensically search the . . . smartphone seized from

Defendant . . . .” (Doc. 72 at 6). Butler contends that even though he consented

to the search of his phone on May 2, 2018, law enforcement waited too long to

perform the logical and physical extractions of the phone on June 26 and August

15, 2018, respectively. (Docs. 72; 86 at 7, 17).

      “[T]he    ultimate    touchstone       of    the   Fourth   Amendment    is

reasonableness[,]” and “where a search is undertaken by law enforcement

officials to discover evidence of criminal wrongdoing, reasonableness generally

requires . . . a judicial warrant.” Riley v. California, 573 U.S. 373, 382 (2014)

(alterations adopted) (quotations and citations omitted) (quoting Brigham City

v. Stuart, 547 U.S. 398, 403 (2006), and Vernonia School Dist. 47J v. Acton, 515

U.S. 646, 653 (1995)). “In the absence of a warrant, a search is reasonable only

if it falls within a specific exception to the warrant requirement.” Id.

(citing Kentucky v. King, 563 U.S. 452, 460–61 (2011)). “It is . . . well settled

that one of the specifically established exceptions to the requirements of both a

warrant and probable cause is a search that is conducted pursuant to consent.”

Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973).

      Under Fourth Amendment jurisprudence, cell phones are unique. See

Riley, 573 U.S. at 393–94. Unlike other objects seized, a cell phone requires

separate authorization to search its contents. See id. at 401–02. In Riley, the


                                         2
Supreme Court found that because of the magnitude of personal information

stored on cell phones, law enforcement would be required to obtain a warrant

to search a cell phone lawfully seized incident to arrest. Id. However, this does

not mean a warrant is always required; “other case-specific exceptions may still

justify a warrantless search of a particular phone.” Id.; see also United States

v. Thomas, 818 F.3d 1230, 1242 (11th Cir. 2016) (finding that Riley did not

restrict searches by consent). Here, Butler consented to the FBI searching his

phone on May 2, 2018. The question is: did his consent to search extend eight

and fifteen weeks later when the FBI initiated its searches?

      “The standard for measuring the scope of a suspect’s consent under the

Fourth Amendment is that of ‘objective’ reasonableness—what would the

typical reasonable person have understood by the exchange between the officer

and the suspect?” Florida v. Jimeno, 500 U.S. 248, 251 (1991). Thus, “there is

no precise timeframe to complete a warrantless search.” United States v.

Casellas-Toro, 807 F.3d 380, 391 (1st Cir. 2015) (finding a 21-day delay between

consent and law enforcement’s search of a car as reasonable).

      Most cases discussing post-seizure delay involve delays between a seizure

based on probable cause and law enforcement obtaining a search warrant. See,

e.g., Thomas v. United States, 775 F. App’x 477, 491 (11th Cir. 2019) (finding

that a thirty-three day delay between seizing a computer and obtaining a search

warrant did not violate the Fourth Amendment); United States v. Burrows, No.


                                       3
CR 212-001, 2012 WL 4848994, at *6 (S.D. Ga. Oct. 11, 2012), aff’d, 564 F. App’x

486 (11th Cir. 2014). “[W]hen determining whether a delay renders a seizure

unreasonable under the Fourth Amendment, we evaluate the totality of the

circumstances presented by each case.” United States v. Laist, 702 F.3d 608,

613 (11th Cir. 2012). The Eleventh Circuit, under somewhat different

circumstances, identified relevant factors in determining whether a post-

seizure delay is unreasonable:

      [F]irst, the significance of the interference with the person’s
      possessory interest, see [United States v. Mitchell, 565 F.3d 1347,
      1351 (11th Cir. 2009)]; second, the duration of the delay, see
      [United States v. Place, 462 U.S. 696, 709 (1983)] (characterizing
      the “brevity” of the seizure as “an important factor”); third,
      whether or not the person consented to the seizure, see United
      States v. Stabile, 633 F.3d 219, 235 (3d Cir. 2011); and fourth, the
      government’s legitimate interest in holding the property as
      evidence, see [United States v. Burgard, 675 F.3d 1029, 1033 (7th
      Cir. 2012)].

Id. at 613–14. As several courts have pointed out, whether a suspect consents

to the search of his seized-item is significant. See, e.g., United States v.

Emanuel, No. 1:09-cr-393-CAP-LTW, 2010 WL 11507306, at *9 (N.D. Ga. Apr.

19, 2010) (explaining that the officers did not need a warrant because the

defendant had consented to a search of the computer), report and

recommendation adopted, No. 1:09-cr-393-CAP-LTW, 2010 WL 11520592 (N.D.

Ga. June 3, 2010). In such situations, a court can also consider whether the




                                       4
defendant attempted to withdraw his consent or if he was prejudiced by the

delay. United States v. White, 617 F.2d 1131, 1134 (5th Cir. 1980). 1

      Here, only the second factor—the length of the delay—favors Butler. See

Laist, 702 F.3d at 613–14. The remaining factors demonstrate that the delay

was not so unreasonable as to violate the Fourth Amendment. Id. Butler’s

possessory interest in the phone was minimal, see Doc. 86 at 17–19 (compiling

cases), he never revoked his consent to the search, id. at 14–16, and the

Government had a legitimate interest in keeping the phone because Butler had

admitted to using it to view pornography, Doc. 56 at 18; see also United States

v. Whaley, 415 F. App’x 129, 135 (11th Cir. 2011) (in determining that the delay

was not unreasonable, the court found relevant that the officers knew the seized

hard drive contained child pornography). Although the length of time between

the seizure here and the phone’s search was long, other courts have found that

longer delays did not violate the Fourth Amendment. (Doc. 86 at 20 (compiling

cases)); see also, e.g., United States v. Conrad, No. 3:12-cr-134-J-34TEM, 2013

WL 4028273, at *11 (M.D. Fla. Aug. 7, 2013) (finding that a five month delay in

searching a computer seized under a warrant did not violate the Fourth

Amendment); Emanuel, 2010 WL 11507306, at *9 (finding that a more than


      1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc) the Eleventh Circuit adopted as binding precedent all the decisions of the
former Fifth Circuit handed down before the close of business on September 30,
1981.


                                       5
month long delay in searching, and eleven month delay in analyzing seized

computer was not unreasonable because defendant consented to the search,

never revoked consent, and that a preview of the computer revealed evidence

that a crime had occurred). After consenting to the seizure and search of the cell

phone, Butler never requested that it be returned. Indeed, outside of the phone

revealing potentially incriminating evidence, Butler has not demonstrated that

the delay caused him any prejudice. White, 617 F.2d at 1134. Ultimately, there

was no Fourth Amendment violation.

      However, this case falls within the outer bounds of what is reasonable.

Even though Butler consented to a search of his phone, law enforcement should

have nonetheless obtained a warrant after the passage of such a long time,

especially given that this was a forensic search of a cell phone. See Riley, 573

U.S. at 393–94. Law enforcement possessed the cell phone, time was not of the

essence, and any further delay to obtain a warrant would not have impeded the

investigation. 2 As the Supreme Court has frequently said, when in doubt, “get

a warrant.” E.g., Riley, 573 U.S. at 403.

      Upon de novo review of the file and for the reasons stated in the Report

and Recommendation (Doc. 86), it is hereby


      2In seeking a warrant, law enforcement may have had to explain the
delay in conducting the forensic examination. However, assuming that
explanation was satisfactory and probable cause was otherwise established,
that would not have prevented the issuance of a warrant.


                                        6
        ORDERED:

        1.   Defendant James Thomas Butler, II’s Objections to the Report and

Recommendation (Doc. 87) are OVERRULED.

        2.   The Report and Recommendation of the Magistrate Judge (Doc. 86),

as supplemented herein, is ADOPTED as the opinion of the Court.

        3.   Butler’s Second Motion to Suppress (Doc. 72) is DENIED.

        DONE AND ORDERED in Jacksonville, Florida this 24th day of March,

2020.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge

jjb
Copies to:

Honorable Monte C. Richardson
United States Magistrate Judge

Counsel of record




                                      7
